Exhibit 10.5

 

LEASE AGREEMENT

 

THIS AGREEMENT, entered into and executed this 2nd day of December, 2003, by and
between Yu, Cheng-Huang referred to as Party A and Bowne Global Solutions,
Taiwan, hereinafter referred to as Party B.

 

IT IS HEREBY MUTUALLY AGREED between the parties as follows:

 

Article 1 Location:

 

The premises of the lease is located at 25F-1, No. 508, Chung Hsiao East Road,
Section 5, Hsin-Yi District, Taipei City, and one parking space on the forth
lower floor (B4, #126) of the same address (locations shown as the attached
Construction Registration File).

 

Location

   No. 327, Sub-section 3, Fu-Der Section, Taipei City

Address

   25F, No. 508, Chung Hsiao E Road, Sec. 5, Taipei

Space

   203 M2

Car park

   B4-#126

 

Article 2 Duration:

 

The duration of this lease shall be valid for three years, effective from
January 16, 2005 to January 15, 2008.

 

Article 3 Rent & Deposit

 

a. The rent shall be NT$100,000 per month inclusive of taxes. Method of payment:
The term of rent payment should be made on a monthly basis. At the time when the
lease is signed, The rent payment

 

1



--------------------------------------------------------------------------------

shall be effected by checks for three terms each time (one check for one term
due on the 16th of each month).

 

b. To assure observance and performance of each and every article of this lease,
Party B shall, at the time of signing this lease, pay Party A an amount of
NT$300,000 as deposit.

 

c. Upon expiry of this Agreement, the security deposit shall be returned within
7 days without interest when Party B indicates no intention to renew the lease
and vacates the premises, pays up all utilities bills, building management fee
and other similar types of charges and causes no damage to any fixture in the
premises.

 

d. Shall this agreement be terminated prior to the end-date, Party A shall
returned the security deposit within 7 days and also unexpired rent checks.

 

Article 4 Limitations on use of the leased premises:

 

a. The premises should only be used in accordance with the use permit granted
(i.e. for commercial (general office) use only).

 

b. Party B shall not re-lease, sublet, transfer or hypothecate the leased
premises inclusive of auxiliary facilities, or any part thereof, to a third
party.

 

c. Unless mutually agreed to renew the lease upon the expiry of this Agreement,
Party B shall vacate the leased premises immediately upon the expiry or
termination of the lease and turn over the property to Party A in the original
condition without postponding for any reason or advocating any right to demand
for removal expenses or compensations. Party B shall notify Party A of the
decision in renewing this Agreement three months before the expiry of the lease
in writing. A new lease agreement will be entered into after the said
notification is accepted by Party A.

 

d. The premises shall not be used for any engagement of illegal activities or
storage of dangerous items that may detriment public safety.

 

e. Where there is a need for remodeling in the leased premises, Party B is
allowed to remove or modify, at its own expense, all existing interior fixtures.
All the added decoration and/or fixtures, except non-fixtures, should
unconditionally belong to Party A when the lease expires or terminates. It is
understood that the materials used for decoration

 

2



--------------------------------------------------------------------------------

and/or remodeling should be of fire-resistant and/or fire-proof and the act
should not harm or damage the original construction structure.

 

Article 5 Responsibility for repair/maintenance expenses:

 

Party B shall, as a bona fide keeper, use the premises cautiously and, except in
an event of natural disaster or force majeure, be responsible for all damages on
the premises that are attibutable to Party B. When it is necessary to repair the
damages caused due to reasons of force majeure on the premises, Party A shall
make arrangement for the repair work and inspection within ten days after
receiving notification from Party B. Should Party A fail to perform accordingly,
Party B may arrange the said repair work and Party A shall bear all costs
involved that may be deducted from the rent.

 

Article 6 Penalty:

 

a. Party A may terminate this Agreement before the expiry of the lease period
when Party B violates or fails to perform any provisions as set forth in this
lease or has been in arrears for rent payment for more than two terms after
having been notified to do so. In such event, Party A shall, therefore, not be
responsible for any consequent losses that Party B may incurr.

 

b. Party B shall vacate the leased premises immediately upon the expiry or
termination of the lease and turn over the property to Party A. Any delay shall
result in double the normal rent as a penalty, effective from the following day
after the expiry or termination of the lease.

 

Article 7 Tax and Utilities:

 

a. During the lease period, Party A shall be responsible for all taxes in
connection with the premises.

 

b. Party B shall bear fees for water, electricity, gas, telephone, building
management and other similar types of public facilities. Each party shall be
responsible for their own stamp duty.

 

3



--------------------------------------------------------------------------------

Article 8 Special provisions:

 

a. When Party B moves out, any articles left over in the leased premises are
deemed discards and may be disposed by Party A at its own discretion to which
Party B shall not object.

 

b. Before the expiry of the lease, the party wishes an early termination of this
Agreement shall notify the other party in writing three months prior to the
proposed termination. In such event there shall be no penalty imposed provided
that Party B agrees to show the prospective tenant accompanied by Party A of the
premises. Party A shall refund the security deposit to Party B without interest
when Party B vacates and surrenders the premises to Party A, pays up all the
required fees for water, electricity, gas, telephone, building management and
other similar types of public facilities and causes no damage to any fixture in
the premises.

 

c. Party A shall be responsible to maintain normal operation of all hardware
facilities, including the central air conditioning system, in the premises. When
it is necessary to repair any defect of the facilities, Party A shall make
arrangement for the repair work and inspection within ten days after receiving
notification from Party B. Should Party A fail to perform accordingly, Party B
may arrange the said repair work and Party A shall bear all costs involved that
can be deducted from the rent.

 

d. When the premises is not in an usable condition due to reasons of force
majeure and termination of this Agreement becomes necessary, the lease is deemed
expired and should automatically be terminated. In which case, Party A shall
unconditionally refund the security deposit to Party B within three days.

 

e. Both parties agree that Taipei District Court shall be the court of first
instances in case of any dispute or litigation arising out of this Agreement.

 

f. Party A agrees to vacate the premises gratis as from January 1st, 2004, for
the furnishment to be carried out by Party B. Party B shall, therefore, bear the
fees for water, electricity and building management as from January 1st, 2004.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto affixed their seals and duly
executed this lease in two (2) identical copies, each of which shall constitute
an original on the day, month, and year first above written. Each party shall
hold one (1) copy to serve as evidence by Party A and Party B respectively.

 

The Lessor (Party A): Yu, Cheng-Huang (With Seal)

ID Number: G101802194

Address: 11F, No 10, Lane 204, ShungShang Road, Taipei City, Taiwan

Telephone Number: 2756-6197

 

The Lessee (Party B): Bowne Global Solutions, Taiwan (With Seal)

Uniform Serial Number: 16434880

Address: 15F, #508, Chung Hsiao East Rd, Section 5., Taipei City

Telephone Number: 2727-3288

 

5